DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fan located at an internal side of the casing” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The number “21” was used for both “water drops” and “airdrops”.  
Appropriate correction is required.

Claim Objections
Claims 1, 7 and 10 are objected to because of the following informalities:  
1. In claim 1, examiner recommend deleting “, which” in lines 2-3.
2. In claim 7 line 3, “with” needs to be changed to “which”.
3. In claim 10, the limitation “the casing comprises one or more casing openings, a tube, and a cap” was not in the original specification.  The tube and the cap are not part of the casing in the original specification
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the plurality of casing walls”.
In claim 10 line 3, the limitation says the tube is part of the casing.  However, in claim 10 line 4 the limitation says “the tube comprises a collar and is mounted on the casing” (Here it says tube is mounted on the casing, which means the tube and casing are separate structures.)  Therefore it’s not clear as to if the tube and casing are separate structures, or if the tube is part of the casing.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukunaga (US 4351203).
Regarding claim 1, Fukunaga teaches a ventilation device “for admitting air ventilation of a cabinet and preventing liquid passing from outside to inside of said cabinet,” (This is intended use) the, which ventilation device comprising:

a tube (7, fig 2) comprising a collar (72, fig 2), wherein said tube is mounted on the casing (see fig 2), and covering said one or more casing openings; and
a cap (9, fig 2) covering said collar, wherein a space between said cap and said collar is configured to pass air between said cap and said collar (see fig 2, a gap is formed for airflow R).
Regarding claim 3, Fukunaga teaches said casing further comprises at least one liquid outlet (51, fig 2) in at least one casing wall (sidewall or bottom wall of casing 5), and wherein the at least one liquid outlet is located in a bottom part of the casing wall (as seen in fig 2) when the casing is mounted on the cabinet.
Regarding claim 4, Fukunaga teaches at least one cover (8, fig 2 or 3A) located inside of said casing and at least partly covering the liquid outlet.
Regarding claim 5, Fukunaga teaches at least one spacer (15 and/or 10, fig 2) connected to the collar at an external side (upper side as viewed in fig 2) of said collar and to the cap at an internal side (inner side) of said cap.
Regarding claim 9, Fukunaga teaches a machine (abstract line 1, “a gear box”) comprising at least one ventilation device according to claim 1.
Regarding claim 10, Fukunaga teaches method comprising:
mounting a casing (5, fig 2) of a ventilation device in front of a cabinet opening (opening of housing 1, fig 2) of a cabinet (housing 1, fig 2), wherein the casing comprises one or more casing openings (upper opening of housing 5 for air outlet shown in fig 2), a tube (7, fig 2), and a cap (9, fig 2), wherein the tube comprises a collar (72, fig 2) and is mounted on the casing and 
cooling said cabinet by passing air (See airflow direction R) through a space between said cap and said collar (see fig 2, a gap is formed for airflow R).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga (US 4351203) in view of Lesage (US 6647977).
Regarding claim 2, Fukunaga teaches wherein said casing further comprises:
a front part (annotated figure 1) comprising with at least one casing opening of the one or more casing openings;
a casing wall (annotated figure 1, the two end) connected to the front part such that the casing wall form a gap (thickness of casing wall forms a gap) between the cabinet wall and the front part when the casing is mounted on the cabinet.
Fukunaga fails to teach a plurality of casing walls.
Lesage teaches a casing (chamber 17, fig 1) having a plurality of casing walls (side walls 18, fig 1).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper surface of flange is front part)][AltContent: arrow]
    PNG
    media_image1.png
    703
    609
    media_image1.png
    Greyscale

[AltContent: textbox (Casing wall)]
[AltContent: textbox (Annotated figure 1)]


It would have been obvious at the time of filing to modify Fukunaga as taught by Lesage by using a square shape for the casing since both casings in Lesage and Fukunaga serve the same purpose (both have openings for air to flow into the casing). 
Therefore as modified, Fukunaga in view of Lesage would have a plurality of casing walls.

s 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga (US 4351203) in view of Baldwin (US 20140106661).
Regarding claims 6-7, Fukunaga teaches all the limitations of claim 1.
Fukunaga fails to teach said casing is constructed of a material which is liquid tight (for claim 6), or said tube, said collar, and said cap are constructed of a material which is liquid tight (for claim 7); The casing, tube, collar and cap are all part of a ventilation system.
Baldwin teaches a ventilation system made of metal ([0042] “vent 10 could be composed of metal”.  Metal is liquid tight.)
It would have been obvious at the time of filing to modify Fukunaga as taught by Baldwin by using metal to produce the ventilation device in order to provide a more durable ventilation device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga (US 4351203) in view of Enzenroth (US 8647182).
Regarding claim 8, Fukunaga teaches all the limitations of claim 1.
Fukunaga fails to teach at least one fan located at an internal side of the casing.
Enzenroth teaches a fan (120, fig 4) located at an internal side of the casing (inside casing 100, fig 3).
It would have been obvious at the time of filing to modify Fukunaga as taught by Enzenroth by adding a fan to the system in order to quickly exhaust air from the container/gearbox.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Examiner, Art Unit 3762